DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               DISHAWN HAKEEM DARNELL REYNOLDS EL,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2074

                          [February 17, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles A. Schwab, Judge; L.T. Case No.
562019CF001986B.

  Carey Haughwout, Public Defender and Gary Lee Caldwell, Assistant
Public Defender, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.